Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 1 of 44




                          UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF FLORIDA

  Freddie Taylor,
                                                       Civil Action No.

                                         Plaintiff,    COMPLAINT

         v.

  Boehringer Ingelheim Pharmaceuticals, Inc.,
  GlaxoSmithKline plc, GlaxoSmithKline LLC,            JURY TRIAL DEMANDED
  Chattem, Inc., Sanofi-Aventis U.S. LLC, Sanofi
  US Services Inc., and Pfizer Inc.,

                                   Defendants.



         Plaintiff Freddie Taylor, in her action against Defendants Boehringer Ingelheim

  Pharmaceuticals, Inc., GlaxoSmithKline plc, and GlaxoSmithKline LLC (collectively “Glaxo”),

  Chattem, Inc., Sanofi-Aventis U.S. LLC, Sanofi US Services Inc. (collectively “Sanofi” or “Sanofi

  Defendants”), and Pfizer, Inc. alleges the following based on personal knowledge, the investigation

  of counsel, and information and belief.

                                    I.       INTRODUCTION

         1.      Recently, the public has been deluged by reports of serious impurities in

  pharmaceutical drugs. In 2019 alone, there have been dozens of recalls of blood pressure

  medications such as valsartan (and other angiotensin receptor blockers or “ARB”) that contained

  dangerous levels of a potent carcinogen called N-Nitrosodimethylamine or NDMA. In the case of

  valsartan, the NDMA impurities resulted from shoddy manufacturing practices. This case also

  involves NDMA associated with a common drug. But unlike the NDMA present in valsartan, the
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 2 of 44



  NDMA associated with this common drug is not an impurity caused by faulty manufacturing

  processes. Rather, the NDMA is inherent to the drug itself.

         2.      This case involves perhaps one of the most sinister and gravest public-health frauds

  in modern times. Since its launch in 1983, every manufacturer of prescription and over-the-counter

  Zantac has aggressively pushed a poisonous pill into the stream of commerce, while knowing that,

  when ingested, every single tablet (or every single dose) of Zantac, produces levels of NDMA in

  amounts that exceed the U.S. Food and Drug Administration’s permissible daily limits for the

  carcinogen by thousands of times.

         3.      As if the formation of NDMA in the body from Zantac use isn’t bad enough, once

  it is present in the body, NDMA further metabolizes into other known carcinogens such as

  formaldehyde. In short, Zantac is nothing more than a cancerous poison that at all times was sold

  by Defendants with the actual or constructive knowledge that it was a poison. As a proximate result

  of Defendants’ callous conduct, Plaintiff has Esophageal Cancer. This case seeks compensation for

  Plaintiff’s injuries, which were proximately caused by Defendants’ egregious actions.

         4.      NDMA and its metabolites damage DNA through a variety of mechanisms. NDMA

  or its metabolites can induce alkylating damage. NDMA can literally break the phosphodiester

  backbone of the double helix (i.e., a “strand break”), directly induce mutations in the DNA

  sequence, it can chemically modify the DNA molecule, forming “DNA adducts,” and split

  chromosomes.

         5.      Zantac—the brand-name version of the generic drug ranitidine—is used to treat

  gastrointestinal conditions such as acid indigestion, heartburn, sour stomach, and gastroesophageal




                                                 –2–
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 3 of 44



  reflux disease.1 Zantac was developed by Glaxo, and first sold in the United States in 1983 in

  prescription form; three years later, it became the first drug to total $1 billion in sales. 2

          6.      As recently as 2018, Zantac was widely used and remained one of the most popular

  tablet brands of antacid3 in the United States. Currently, Zantac comes in several formulations. A

  300 mg dose that is available by prescription, and 150 mg (Zantac 150) and 75 mg (Zantac 75)

  doses that are available over-the-counter.

          7.      But Zantac’s unprecedented sales were possible only because of a deception

  perpetrated by all Zantac manufacturers since the drug hit the U.S. market in 1983.

          8.      From Zantac’s commercial launch in 1983 until recently, Glaxo has sold

  prescription formulations of Zantac. The Sanofi Defendants have owned the U.S. rights to

  over-the-counter Zantac since about January 2017 and has manufactured and distributed the drug

  from then until the present. Previously, Defendant Boehringer owned the U.S. rights to over-the-

  counter Zantac and manufactured and distributed the drug from about October 2006 to January

  2017. Before that, Pfizer (and one of its subsidiaries) manufactured and sold over-the-counter

  Zantac from the time it first went over-the-counter in 1996 through approximately 2005.



      1
       Ranitidine hydrochloride – Drug Summary, PRESCRIBER’S DIGITAL REFERENCE (last visited
  Sept. 19, 2019), https://www.pdr.net/drug-summary/Zantac-150-and-300-Tablets-ranitidine-
  hydrochloride-241.3325.
      2
        Richard Wright, M.D., How Zantac Became the Best-Selling Drug in History,
  16(4) J. HEALTHCARE MARKETING 24 (Winter 1996).
      3
        Zantac is not technically an antacid because it “works by reducing the amount of acid [the]
  stomach makes,” whereas antacids “neutralize the acid that your stomach has already made.”
  See Ranitidine,     Oral     Tablet,    HEALTHLINE       (last     visited   Sept.     13,    2019),
  https://www.healthline.com/health/ranitidine-oral-tablet. Nonetheless, this complaint sometimes
  refers to Zantac as an antacid because this is often how the drug is referred to colloquially.
  See, e.g., Leading antacid tablet brands in the United States in 2018, based on sales, STATISTA (last
  visited Sept. 13, 2019), https://www.statista.com/statistics/194544/leading-us-antacid-tablet-
  brands-in-2013-based-on-sales/.


                                                    –3–
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 4 of 44



           9.    Each Defendant knew, or should have known, at all times that it sold Zantac, that

  the drug has a critical and deleterious defect: When ingested, Zantac produces in the human body

  high quantities of NDMA, a chemical that the World Health Organization has described as “clearly

  carcinogenic.”4 The dangers of NDMA have been publicly known for over 40 years, well before

  Zantac hit the market. 5 NDMA itself belongs to a family of chemicals called N-nitrosamines,

  which the U.S. Environmental Protection Agency refers to as “potent carcinogens.” 6 The dangers

  posed by NDMA are bad enough, but once Zantac introduces NDMA into the body, the NDMA

  breaks down into other harmful substances, such as formaldehyde—a known human carcinogen

  that has been linked to leukemia and other cancers.

           10.   That Zantac forms NDMA was most recently confirmed in a series of scientific

  tests conducted by Valisure LLC and ValisureRX LLC (collectively “Valisure”). In those tests,

  Valisure “detected extremely high levels of NDMA in all lots [of ranitidine] tested, across multiple

  manufacturers of ranitidine products,” including Zantac. 7

           11.   Valisure notified the FDA of its findings by filing a Citizen Petition on September

  13, 2019. 8 In addition, Valisure submitted a copy of the Citizen Petition to the World Health


     4
         R.G. Liteplo, et al., Concise International Chemical Assessment Document 38:
  N-Nitrosodimethylamine,       WORLD        HEALTH      ORGANIZATION (2002), available
  at https://www.who.int/ipcs/publications/cicad/en/cicad38.pdf.
     5
       See, e.g., Jane Brody, Bottoms Up: Alcohol in moderation can extend life, THE GLOBE AND
  MAIL (CANADA) (Oct. 11, 1979) (“As one of a family of carcinogens called nitrosamines, NDMA
  has caused cancer in nearly every laboratory animal tested so far.”).
     6
                                              https://www.epa.gov/sites/production/files/2014-
  03/documents/ffrrofactsheet_contaminant_ndma_january2014_final.pdf (last visited Oct. 17,
  2019).
     7
        Valisure Citizen Petition to FDA (“Citizen Petition”) at 6 (emphasis added), available at
  https://www.valisure.com/blog/uncategorized/detection-of-ndma-in-raniditine/ (last visited Oct.
  24, 2019).
     8
         Id.


                                                 –4–
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 5 of 44



  Organization and the International Agency for the Research of Cancer to be included in the IARC

  Monographs on the Valuation of Carcinogenic Risks to Humans and to have ranitidine classified

  as a human carcinogen.9

           12.     Valisure is an “online pharmacy currently licensed in 38 states and an analytical

  laboratory that is ISO 17025 accredited by the International Organization for Standardization.” 10

  Valisure also is registered with the Drug Enforcement Administration and the FDA. 11 The tests

  conducted by Valisure show that “ranitidine can react with itself in standard analysis conditions . . .

  at high efficiency to produce NDMA at dangerous levels well in excess of the permissible daily

  intake limit for this probable carcinogen.” 12

           13.     The FDA recently announced a permissible intake limit of 96 ng of NDMA per

  day.13 But even this limit may be too high: A public health statement issued 30 years ago by the

  Agency for Toxic Substances and Disease Registry warned of the dangers posed by NDMA, noting

  among other things that “high level short-term and low level long-term exposures [to NDMA]




     9
        Id. The IARC Monographs, “identify environmental factors that are carcinogenic hazards to
  humans. These include chemicals, complex mixtures, occupational exposures, physical agents,
  biological agents, and lifestyle factors. National health agencies can use this information as
  scientific support for their actions to prevent exposure to potential carcinogens.” See
  https://monographs.iarc.fr/home/iarc-monographs-general-information/ (last visited Oct. 13,
  2019).
     10
          Citizen Petition at 2.
     11
          Id.
     12
          Id.
     13
        FDA Updates and Press Announcements on Angiotensin II Receptor Blocker (ARB) Recalls
  (Valsartan, Losartan, and Irbesartan), FDA (last updated Aug. 28, 2019) (setting “interim limits
  for NDMA” and other nitrosamines at 96 ng/day for angiotensin II receptor blockers).


                                                   –5–
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 6 of 44



  caused non-cancerous liver damage and/or cancer in animals [and] also usually resulted in internal

  bleeding and death.”14

           14.      Valisure’s testing—which employs the FDA’s gas chromatography/mass

  spectrometry (“GC/MS”) protocol—detects 2,511,469 ng of NDMA per a single 150 mg tablet of

  Zantac.15 In other words, the FDA protocol detects a quantity of NDMA in each Zantac tablet that

  is more than 26,000 times greater than the FDA’s daily permissible NDMA intake levels.

           15.      “The typical recommended dose of ranitidine for therapy of peptic ulcer disease in

  adults is 150 mg twice daily or 300 mg once nightly for 4 to 8 weeks, and maintenance doses of

  150 mg once daily.”16 Moreover, chronic use of the drug is common “for therapy of heartburn and

  indigestion.”17

           16.      Thus, a typical user who is taking Zantac over eight weeks to treat peptic ulcer

  disease is exposed to more than 280,000,000 ng (or 0.28 grams) of NDMA based on the levels of

  NDMA detected through the FDA’s GC/MS test. And a consumer who takes a 150 mg maintenance

  dose of Zantac once daily is exposed to 889,000,000 ng (0.889 grams) of NDMA annually. Again,

  the FDA’s permissible intake limit of NDMA is 96 ng per day, which translates to just 0.000034

  grams per year for consumers who take a daily 150 mg maintenance dose.


     14
          Agency for Toxic Substances & Disease Registry, Public Health Statement for
  n-Nitrosodimethylamine         2      (Dec. 1989)       (emphasis       added),       available    at
  https://www.atsdr.cdc.gov/ToxProfiles/tp141-c1-b.pdf. The public health statement also notes that
  “[s]hort-term or long-term exposure of animals to water or food containing NDMA is also
  associated with serious effects, such as liver disease and death, at levels ranging from 5 to 50 ppm
  [parts per million] in water and 5 to 100 ppm in food.” Id. at 3.
     15
        Citizen Petition, supra footnote 7, at 6. Some generic versions of ranitidine demonstrated
  even higher amounts of NDMA. For example, the CVS version of Zantac contained NDMA levels
  of 3,267,968 ng of NDMA. Id.
     16
          Drug Record: Ranitidine, NATIONAL INSTITUTES          OF   HEALTH (updated July 1, 2019),
  https://livertox.nih.gov/Ranitidine.htm.
     17
          Id.


                                                   –6–
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 7 of 44



           17.     Zantac is used not only by adults but is also given to children and teenagers to treat

  gastroesophageal reflux disease, among other things. 18 Further, Zantac is often used by pregnant

  women to treat pregnancy-related heartburn symptoms; thus, not only is the pregnant woman

  exposed to NDMA, but her fetus is also exposed to this DNA-damaging compound.

           18.     In addition to the FDA-recommended testing described above, when Valisure tested

  Zantac “in conditions simulating the human stomach,” the quantity of NDMA detected was as high

  as 304,500 ng per tablet—3,171 times more than the amount that can be safely ingested daily.19

  This is consistent with recent peer-reviewed scientific literature, which has demonstrated the

  existence of dangerous levels of NDMA in the urine of those who have taken ranitidine. 20

           19.     In addition to testing Zantac for NDMA, Valisure also tested several other

  alternative drugs to Zantac, to determine if these drugs also contained NDMA. The drugs tested

  included Pepcid, Prilosec, Nexium, Prevacid, Protonix, AcipHex, and Dexilant. Valisure did not

  detect any NDMA in any of these drugs. 21

           20.     When the news broke on September 13, 2019, that Zantac exposed users to NDMA,

  “[g]lobal health regulators sounded a coordinated alarm.” 22 As further described herein, most

  countries have pulled Zantac and generic ranitidine from the market. In the U.S., many pharmacies




     18
        Treatment for GER & GERD in Children & Teens, NATIONAL INSTITUTE OF DIABETES AND
  DIGESTIVE AND KIDNEY DISEASES (Apr. 2015),                     https://www.niddk.nih.gov/health-
  information/digestive-diseases/acid-reflux-ger-gerd-children-teens/treatment.
     19
          Citizen Petition, supra footnote 7, at 6–7.
     20
        Teng Zeng & William A. Mitch, Oral intake of ranitidine increases urinary excretion of
  N-nitrosodimethylamine, 37(6) CARCINOGENESIS 625 (Mar. 18, 2016).
     21
          Citizen Petition, supra footnote 7, at 15–16.
     22
        Anna Edney & John Lauerman, Carcinogen in Zantac and its generics triggers probes by
  FDA, EU, THE HAMILTON SPECTATOR (Sept. 13, 2019), https://www.thespec.com/news-
  story/9595764-carcinogen-in-zantac-and-its-generics-triggers-probes-by-fda-eu/.


                                                   –7–
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 8 of 44



  and ranitidine manufacturers themselves (including Glaxo and the Sanofi Defendants) have pulled

  Zantac from their shelves or have recalled their products.

          21.    Unfortunately, thus far, the FDA has done very little to protect the American public

  with respect to Zantac, and its messaging has been contradictory, confusing, and slow. Valisure

  first notified the FDA in June 2019 about the possibility that NDMA forms from ranitidine; the

  FDA did nothing, or at least made no public comments about the issue.23 On September 13, 2019,

  the FDA issued its first statement acknowledging that Zantac contains NDMA but, in a seeming

  attempt to downplay the issue, claimed that the amount of NDMA detected was low: “The U.S.

  Food and Drug Administration has learned that some ranitidine medicines, including some

  products commonly known as the brand-name drug Zantac, contain a nitrosamine impurity called

  N-nitrosodimethylamine (NDMA) at low levels.” 24 Further, although numerous regulators outside

  of the United States have cautioned those taking Zantac to consider taking an alternative

  medication given the availability of many safe alternative medicines, the FDA informed the

  American public that it need not discontinue taking OTC Zantac. 25

          22.    But then, seemingly in an about-face, on October 2, 2019, although it provided little

  detail, the FDA itself acknowledged that it found “unacceptable levels of NDMA in samples of




     23
        https://www.valisure.com/blog/uncategorized/detection-of-ndma-in-raniditine/ (last visited
  Oct. 25, 2019).
     24
         FDA, Statement alerting patients and health care professionals of NDMA found in samples
  of Ranitidine (Sept. 13, 2019), https://www.fda.gov/news-events/press-announcements/statement-
  alerting-patients-and-health-care-professionals-ndma-found-samples-ranitidine.
     25
        FDA to review ranitidine after detecting cancer-causing contamination, PHARMACEUTICAL
  TECHNOLOGY (Sept. 16, 2019), https://www.pharmaceutical-technology.com/news/fda-ranitidine-
  review/.


                                                 –8–
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 9 of 44



  ranitidine.”26 The FDA, however, never disclosed what those levels were, what tests it used, or any

  other information to help educate the public about its findings.

           23.    Finally, however, it seems that the FDA is beginning to understand what this

  complaint lays bare: that when ingested, Zantac forms excessive amounts of cancer-causing

  compounds in the body. On October 24, an FDA spokesman stated that the FDA is currently

  “working to understand what happens to NDMA levels in the body, after ranitidine has been

  exposed to acid in the stomach.”27

           24.    All Defendants knew, or had reason to know, that Zantac exposes users to unsafe

  levels of the carcinogen NDMA: During the period that Defendants manufactured and distributed

  Zantac, numerous scientific studies were published showing, among other things, that ranitidine

  (the generic bioequivalent of Zantac) forms NDMA when placed in drinking water 28 and that a

  person who consumes ranitidine has a 400-fold increase of NDMA concentration in their urine. 29




     26
                  https://www.fda.gov/drugs/drug-safety-and-availability/fda-updates-and-press-
  announcements-ndma-zantac-ranitidine (last visited Oct. 13, 2019).
     27
         https://www.reuters.com/article/us-fda-heartburn-zantac/fda-investigating-whether-zantac-
  causes-carcinogens-to-form-in-users-idUSKBN1X32NA (last visited Oct. 25, 2019).
     28
        See, e.g., Massimiliano Sgroi, et al., N-Nitrosodimethylamine (NDMA) and its precursors in
  water and wastewater: A review of formation and removal, 191 CHEMOSPHERE 685 (Oct. 15,
  2017); Yong Dong Liu, et al., Formation Mechanism of NDMA from Ranitidine, Trimethylamine,
  and Other Tertiary Amines during Chloramination: A Computational Study, 48 ENVTL. SCI. &
  TECHNOLOGY 8653 (June 26, 2014); Julien Le Roux, et al., Chloramination of nitrogenous
  contaminants (pharmaceuticals and pesticides): NDMA and halogenated DBPs formation, 45
  WATER RESEARCH 3164 (Mar. 26, 2011); Ruqiao Shen & Susan A. Andrews, Demonstration of 20
  pharmaceuticals and personal care products (PPCPs) as nitrosamine precursors during
  chloramine disinfection, 45 WATER RESEARCH 944 (Oct. 13, 2010); Giovanni Brambilla &
  Antonietta Martelli, Update on genotoxicity and carcinogenicity testing of 472 marketed
  pharmaceuticals, 681 MUTATION RESEARCH 209 (Sept. 19, 2008); Giovanni Brambilla &
  Antonietta Martelli, Genotoxic and carcinogenic risk to humans of drug–nitrite interaction
  products, 635 MUTATION RESEARCH 17 (Dec. 6, 2006).
     29
          Zeng & Mitch, supra footnote 20.


                                                 –9–
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 10 of 44



          25.     Despite the weight of scientific evidence showing that Zantac exposed users to

   unsafe levels of the carcinogen NDMA, no Defendant ever disclosed this risk to the FDA, on the

   drug’s label, or through any other means. Had Defendants disclosed that Zantac results in unsafe

   levels of NDMA in the human body, no person, let alone a reasonable person, would have

   consumed Zantac (or its generic equivalent). Instead, Defendants put profits over safety and

   aggressively pushed a dangerous drug into the marketplace, exposing millions of people to cancer.

          26.     Defendants’ conduct has proximately caused the Plaintiff’s injuries.

                                          II.    PARTIES

   A.     Plaintiff

          27.     Plaintiff Freddie Taylor is a resident of Boynton Beach, Florida. Plaintiff Taylor

   began purchasing and ingesting Zantac in or around 1993. From then on, Plaintiff Taylor ingested

   1-2 tablets of various Zantac products, including Zantac 150 Acid Reducre daily. As a direct and

   proximate result of ingesting Zantac, Plaintiff contracted Esophageal Cancer. Had Plaintiff been

   informed that taking Zantac would expose her to unsafe quantities of NDMA such that it could

   and did cause her to contract Esophageal Cancer, she never would have purchased or ingested

   Zantac. Plaintiff required and incurred and will continue to require and incur expenses in

   connection with medical treatment as a result of these injuries, which were caused by Defendants’

   ranitidine-based Zantac products, and their unlawful conduct with respect to Zantac’s design,

   manufacture, marketing, and sale. Plaintiff has endured and will continue to endure pain, suffering,

   mental anguish, and loss of enjoyment of life as a result of her injuries, has suffered lost earnings

   and/or a loss of earning capacity, and other injuries and damages to be proven at trial.




                                                  – 10 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 11 of 44



   B.        Defendants

             1.    Sanofi Defendants

             28.   Defendant Sanofi-Aventis U.S. LLC is a Delaware limited liability corporation with

   a principal place of business at 55 Corporate Drive, Bridgewater, New Jersey 08807, and is a

   wholly-owned subsidiary of the French company Sanofi.

             29.   Defendant Sanofi US Services Inc. is a Delaware corporation with a principal place

   of business at 55 Corporate Drive, Bridgewater, New Jersey 08807, and is a wholly-owned

   subsidiary of the French company Sanofi.

             30.   Defendant Chattem, Inc. is a Tennessee corporation with a principal place of

   business at 1715 West 38th Street Chattanooga, Tennessee 37409, and is a wholly-owned

   subsidiary of the French company Sanofi. Defendants Sanofi-Aventis U.S. LLC, Sanofi US

   Services Inc., and Chattem, Inc. (collectively “Sanofi” or “Sanofi Defendants”) controlled the U.S.

   rights to over-the-counter Zantac from about January 2017 to the present and manufactured and

   distributed the drug in the United States during that period.

             2.    Boehringer

             31.   Defendant Boehringer Ingelheim Pharmaceuticals, Inc. (“Boehringer”) is a

   Delaware corporation with a principal place of business at 900 Ridgebury Road, Ridgefield,

   Connecticut 06877, and is a subsidiary of the German company Boehringer Ingelheim

   Corporation. Boehringer owned the U.S. rights to over-the-counter Zantac from about October

   2006 to January 2017, and manufactured and distributed the drug in the United States during that

   period.

             3.    Glaxo Defendants

             32.   Defendant GlaxoSmithKline plc, is an English corporation with its principal place

   of business at 980 Great West Road, Brentford, Middlesex, England. Defendant GlaxoSmithKline


                                                  – 11 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 12 of 44



   plc is the successor-in-interest to the companies that initially developed, patented, and

   commercialized the molecule known as ranitidine. Ranitidine was initially developed by Allen &

   Hanburys Ltd. Allen & Hanburys was acquired by Glaxo Labs Ltd. in 1958, 30 and thus, at the time

   ranitidine was discovered in the late 1970s, Allen & Hanburys was a subsidiary of Glaxo. Allen &

   Hanburys Ltd. was awarded Patent No. 4,128,658 by the U.S. Patent and Trademark Office in

   December 1978, which covered the ranitidine molecule. GlaxoSmithKline plc also conducted the

   clinical and other trials associated with Glaxo’s New Drug Application (NDA 18703) submitted to

   the FDA for Zantac. In 1983, Glaxo Holdings, Ltd. was awarded approval by the U.S. FDA to sell

   Zantac in the United States.

           33.    Defendant GlaxoSmithKline LLC is a Delaware limited liability corporation with

   its principal place of business in Philadelphia, Pennsylvania. Since 1983, GlaxoSmithKline LLC,

   either directly, or through a subsidiary, marketed prescription forms of Zantac in the United States.

           34.    Defendants GlaxoSmithKline plc and GlaxoSmithKline LLC (collectively

   “Glaxo”), from 1983 through 1996, had exclusivity with respect to Zantac and were the sole

   manufacturer and seller of prescription forms of Zantac. Following 1996, Glaxo also sold over-

   the-counter versions of Zantac and continued to sell the prescription version of Zantac until

   recently.

           4.     Pfizer, Inc.

           35.    Defendant Pfizer, Inc. (“Pfizer”) is a Delaware corporation with a principal place

   of business at 235 East 42nd Street, New York, New York. From approximately 1996 through 1999,

   Pfizer’s now subsidiary, Warner-Lambert Company, owned the rights to manufacture, market, and



      30
       See, e.g., p. 330, “Glaxo: A History to 1962.” R. P. T. Davenport-Hines, Judy Slinn,
   Cambridge University Press, Nov 26, 1992.


                                                  – 12 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 13 of 44



   sell over-the-counter Zantac, and Warner-Lambert manufactured, marketed, and sold over-the-

   counter Zantac throughout the United States during that period. In or around 2000, Defendant

   Pfizer acquired Warner-Lambert, and Warner-Lambert merged into Pfizer. 31 From 2000 through

   approximately 2005, Pfizer possessed the rights to manufacture, market, and sell over-the-counter

   Zantac, and Pfizer manufactured, marketed and sold over-the-counter Zantac throughout the

   United States during that period through its Consumer Healthcare division.

                               III.    JURISDICTION AND VENUE

              36.    Jurisdiction exists under 28 U.S.C. § 1332(a), as well as under 28 U.S.C. § 1367(a),

   because Plaintiff and Defendants are citizens of different states and the matter in controversy

   exceeds the sum or value of $75,000, exclusive of interests and costs.

              37.    The Court has personal jurisdiction over each Defendant because each Defendant

   has transacted business, maintained substantial contacts, and/or committed overt acts in this

   District. Defendants’ unlawful conduct has injured persons residing in, located in, or doing

   business throughout this District.

              38.    Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and (c), in

   that each Defendant transacts business in, is found in, and/or has agents in this district, and because

   a substantial part of the events giving rise to this action occurred within this district.

                                 IV.    FACTUAL ALLEGATIONS

   A.         A History of Zantac

              1.     Glaxo has known of the dangers of ranitidine both before and after Zantac’s
                     commercial launch in 1981.

              39.    Zantac/ranitidine belongs to a class of medications called histamine H 2-receptor

   antagonists (or H2 blockers), which decrease the amount of acid produced by the stomach and are


        31
             https://www.pfizer.com/about/history/pfizer_warner_lambert (last visited Oct. 13, 2019).


                                                    – 13 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 14 of 44



   used to treat gastric ulcers, heartburn, acid indigestion, sour stomach, and other gastrointestinal

   conditions. 32 Ranitidine was discovered by John Bradshaw in 1976. 33 Mr. Bradshaw, who is

   deceased, discovered ranitidine while working as a chemist for Allen and Hanburys, which was

   acquired by Glaxo in 1958. Glaxo specifically developed ranitidine in response to the then leading

   H2 blocker, cimetidine (Tagamet).34 At the time of its discovery and launch, Glaxo touted the safety

   and effectiveness of ranitidine over competing drugs like cimetidine. 35

            40.    Bradshaw, and his co-inventors, Barry J. Price, and John W. Clitherow, also of Allen

   & Hanburys Ltd. in London, England, applied for a patent with U.S. Patent and Trademark Office

   on July 25, 1977, to patent ranitidine. The patent was granted on December 5, 1978, and Allen &

   Hanburys was issued patent No. 4,128,658 by the U.S. PTO.

            41.    At the time that ranitidine was developed, there was already existing scientific

   literature strongly suggesting that drugs like ranitidine, which contain a dimethylamine (DMA)

   group, are highly likely to form NDMA, when combined with other substances like, for example,

   nitrite found in the body. The dangers of NDMA formation from ranitidine should have been

   obvious to Glaxo. For example, one taking Zantac would likely be doing so in connection with a

   meal. Many meals contain additional nitrates above that which is found naturally in the body.

   Bacteria found within the saliva and stomach, or enzymes in the body, can reduce the nitrates

   (NO3) found in food into nitrites (NO2-). Additionally, some nitrites are found naturally in food or



      32
         Histamine H2 Antagonist (Oral Route, Injection Route, Intravenous Route), MAYO CLINIC
   (last updated Aug. 1, 2019), https://www.mayoclinic.org/drugs-supplements/histamine-h2-
   antagonist-oral-route-injection-route-intravenous-route/description/drg-20068584.
      33
               https://blogs.sciencemag.org/pipeline/archives/2011/11/18/two_from_glaxos_old_days
   (Last visited Oct. 14 2019).
      34
           https://wikilawinfo.blogspot.com/2018/06/ranitidine.html (last visited Oct. 14, 2019).
      35
           Id.


                                                  – 14 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 15 of 44



   added as a preservative. Thus, at the time of ranitidine’s discovery, Glaxo scientists should have

   known that the very events that would lead one to take Zantac, also put such person at risk of

   NDMA formation from Zantac due to increased nitrite levels in the body reacting with the

   ranitidine or its constituents.

            42.     Further, in 1981, the very year Zantac was launched commercially outside of the

   US, two exchanges in The Lancet, one of which involving Glaxo, discussed the potential toxicity

   of cimetidine and ranitidine. Cimetidine, also an H2 blocker, has a similar chemical structure to

   ranitidine. The Lancet was and is one of the most widely read and respected medical and scientific

   publications, and thus, Glaxo (and the other Defendants) would have been aware of material related

   to ranitidine.

            43.     In one exchange, Dr. Silvio de Flora, an Italian researcher from the University of

   Genoa, wrote into The Lancet describing how the researchers detected “mutagenic nitroso

   derivatives” in vitro for both cimetidine as well as ranitidine.36 De Flora did recognize that his

   studies were in vitro, and that, as such, they weren’t perfectly predictive of how ranitidine would

   perform in humans. Glaxo was aware of this article because it specifically responded to it in The

   Lancet and sought to try and discredit de Flora’s research. In its response, Glaxo cited to a study it

   had recently performed on ranitidine itself, which appears to have been flawed. Notwithstanding

   that the study was likely flawed, Glaxo nonetheless admitted to detecting a “product” that was

   “mutagenic” in ranitidine, although it failed to clearly specify what that “product” was. 37




       36
          S. De Flora, Cimetidine, Ranitidine and Their Mutagenic Nitroso Derivatives, THE LANCET
   at pp. 993-994 (Oct. 31, 1981)
       37
        R.T. Brittain, D.M. Harris, L.E. Martin, D. Poynter, B.J. Price, The Safety of Ranitidine, THE
   LANCET, p. 1119 (Nov. 14, 1981). The article notes that these researchers are from “Glaxo Group
   Research Ltd.” in England.


                                                  – 15 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 16 of 44



            44.   In a second set of articles in The Lancet around the same time as the de Flora article,

   medical researchers from England discussed a study they performed on 140 human patients taking

   cimetidine. Their study observed that those who took cimetidine had a much higher level of N-

   nitrosamines than those in a control group who didn’t take cimetidine. 38 In response, Roger

   Brimblecombe, a researcher from Smith Kline and French Research, Ltd., 39 criticized the research

   performed by Reed and referenced unnamed “extensive studies” purportedly claiming that they

   demonstrate no “aetiological link between cimetidine treatment and the development of gastric

   cancer.”40 Importantly, Brimblecombe also stated that, “[t]he hypotheses raised by Reed and his

   colleagues are important and have been publicly and extensively discussed over the past two and

   half years. A great deal of research, both in our laboratories and in others, is in progress.” 41 This

   clearly demonstrates that the formation of nitrosamines related to cimetidine and ranitidine, was

   one that was known to Glaxo and others, as it was a subject of much discussion in the scientific

   community at this time.

            45.   On December 5, 1981, Dr. Reed then responded to Brimblecombe, noting that,

   among other things, the studies Brimblecombe relied upon have been harshly criticized by others. 42




      38
         P. I. Reed, K. Haines, P.L.R. Smith, F.R. House, C.L. Walters, Effect of Cimetidine on Gastric
   Juice N-Nitrosamine Concentration, THE LANCET (Sept. 12, 1981).
      39
           Smith Kline and French was part of the Smith Kline Beecham group, which merged with
   Glaxo in or around 2000. https://www.gsk.com/media/4573/300yrs-of-gsk.pdf (last visited Oct.
   18, 2019). Smith Kline and French was the innovator and manufacturer of cimetidine (Tagamet).
   https://www.acs.org/content/acs/en/education/whatischemistry/landmarks/cimetidinetagamet.htm
   l (last visited Oct. 21, 2019).
      40
        Roger Brimblecombe, Cimetidine, Nitrosation, and Carcinogenicity, THE LANCET at pp.
   686-687 (Sep. 26, 1981)
      41
           Id.
      42
        P. I. Reed, K. Haines, C.L. Walters, S.L.R. Smith, and F.R. House, Cimetidine, Nitrosation,
   and Carcinogenicity, THE LANCET at pp. 1281-1282 (Dec. 5, 1981).


                                                  – 16 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 17 of 44



   Reed also noted, “[d]ebate on N-nitroso compounds and human gastric cancer continues but some

   involvement seems likely . . . . If N-nitrosamine concentrations are raised in certain conditions

   with an increased risk of gastric cancer then this is a hint which must not be ignored.” 43 Dr. Reed

   and his co-authors sounded the alarm on Zantac, but no one, including Glaxo, listened.

            46.   In 1983, a further study was published, this time specifically relating to ranitidine.

   Dr. Silvio de Flora (the same scientist who authored the 1981 piece in The Lancet that Glaxo sought

   to discredit) and a group of researchers from the University of Genoa in Italy published a study

   specifically describing the formation of N-nitrosamines from ranitidine and an excess of nitrite

   under certain conditions. 44 On information and belief, Glaxo, and the other Defendants, were

   aware of this study.

            47.   Further, also in 1983, yet another article was published specifically implicating the

   toxicity of ranitidine. Another group of Italian researchers from the University of Genoa

   discovered that in vitro, and under certain conditions, ranitidine had the tendency to form DNA-

   damaging nitroso compounds (like NDMA). Although the study was done on hamsters, and

   utilized conditions not necessarily identical to those that would be found in the human body, the

   study called for more research to be done into what conditions nitroso compounds formed as a

   result of ranitidine ingestion.45 On information and belief, Glaxo, and the other Defendants, were

   aware of this study.




      43
           Id.
      44
         Silvio De Flora, Carlo Bennicelli, Anna Camoirano, and Patrizia Zanacchi, Genotoxicity of
   nitrosated ranitidine, CARCINOGENESIS, Vol. 4, No. 3, pp. 255-260 (1983).
      45
        Annalisa Maura, Albiana Pino, Luigi Robbiano, Enrica Cajelli, Renata Finollo, Marco
   Cavanna and Giovanni Brambilla, DNA Damage Induced by Nitrosated Ranitidine in Cultured
   Mammalian Cells, TOXICOLOGY LETTERS, 18, 97-102 (1983).


                                                 – 17 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 18 of 44



            48.     Further evidence of Glaxo’s knowledge that Zantac formed NDMA in the body

   comes from a human study it was involved in and that was published in 1987. 46 In that study, the

   researchers tracked 15 patients who took ranitidine and had their gastric juice examined following

   ingestion of Zantac. Critically, instead of using the gold standard assay at the time (and which

   remains the case today) — mass spectrometry — to detect for the presence of nitrosamines in the

   human subjects, Glaxo used a nitrogen-oxide (i.e., nitric oxide, NO) assay which essentially was

   designed not to find nitrosamines.

            49.     Although the assay allegedly can detect N-nitrosamines, the sensitivity of the assay

   to detect NDMA is not established within the peer-reviewed literature. When the study team tested

   gastric fluid samples containing ranitidine, the nitrogen oxide assay indicated the presence of N-

   nitroso compounds (e.g., NDMA). 47 However, rather than exploring this further, the authors

   claimed that these results were “fals[e]” and then restricted all tests to “ranitidine free samples,”

   to avoid high readings of N-nitroso compounds.48 Upon information and belief, these results were

   not false, and in fact, were a warning sign to Glaxo scientists that ranitidine did generate

   carcinogenic N-nitroso compounds like NDMA. Scientists at Valisure have demonstrated that

   when ranitidine is incubated in simulated gastric fluid with nitrite, high levels of NDMA are

   formed. However, rather than exploring this issue further, the study team simply did not test any

   study samples that had ranitidine in them.




      46
         See J Meyrick Thomas, JJ Misiewicz, AR Cook, MJ Hill, PLR Smith, CL Walters, JK
   Forster, LE Martin, and DF Woodings, Effects of one year’s treatment with ranitidine and of
   truncal vagotomy on gastric contents, 28 GUT. At pp. 726-738 (1987).
      47
           Id. at p. 730.
      48
           Id.


                                                   – 18 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 19 of 44



            50.     In fact, on information and belief, Glaxo never used a mass spectrometry assay to

   test for the presence of nitrosamines in this study, or, in any of the studies and trials it did in

   connection with its trials associated with its ranitidine NDA. That is because, as explained above,

   when using GC/MS (which requires heating of up to 130 degrees Celsius), excessive amounts of

   nitrosamines are formed. And, had Glaxo used a GC/MS assay, which would have necessarily

   resulted in the formation of large amounts of NDMA, the FDA would never have approved Zantac

   as being safe.

            2.      Zantac becomes wildly successful.

            51.     Zantac was approved for prescription use by the FDA in 1983.49 Due in large part

   to Glaxo’s marketing strategy, Zantac was a wildly successful drug, reaching $1 billion in total

   sales in December 1986. 50 As one 1996 article put it, Zantac became “the best-selling drug in

   history as a result of a shrewd, multifaceted marketing strategy that . . . enabled the product to

   dominate the acid/peptic marketplace.” 51 Critically, the marketing strategy that led to Zantac’s

   success emphasized the purported safety of the drug.52

            52.     Zantac became available without a prescription in 1996, 53 and generic versions of

   the drug (ranitidine) became available the following year. 54 Although sales of brand-name Zantac

   declined “as a result of generic and alternative products,”55 Zantac sales have remained strong over



      49
           Wright, supra footnote 2, at 26.
      50
           See Wright, supra footnote 2, at 27.
      51
           See Wright, supra footnote 2, at 25
      52
           See Wright, supra footnote 2, at 27.
      53
           Wright, supra footnote 2, at 28.
      54
           David Ranii, Generic Zantac on market, NEWS AND OBSERVER (Aug. 5, 1997).
      55
         GlaxoSmithKline – Product Portfolio, PHARMACEUTICALS COMPANY ANALYSIS (Jan. 21,
   2003) (Lexis Advance).


                                                  – 19 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 20 of 44



   time. As recently as 2018, Zantac was one of the top 10 antacid tablet brands in the United States,

   with sales of Zantac 150 totaling $128.9 million 56—a 3.1% increase from the previous year. 57

            53.    The rights to Zantac in the U.S. have changed hands several times. In 1996, Zantac

   was first approved by the FDA for over-the-counter sale. At that time, the over-the-counter version

   was sold by a joint venture between Glaxo and Warner-Lambert, formed to market Zantac and

   other over-the-counter drugs.58 That joint venture ended in 1998, with Warner-Lambert (which was

   acquired by Pfizer) retaining the right to market Zantac. 59 Defendant Boehringer acquired the U.S.

   rights to over-the-counter Zantac in late 2006, 60 and manufactured and sold the drug in the United

   States from approximately January 2007 to January 2017. 61

            54.    The Sanofi Defendants acquired the U.S. rights to over-the-counter Zantac in

   approximately January 2017 and have since that time been manufacturing and selling the over-the-

   counter version of the drug in the United States. 62 Since its launch in 1983, Glaxo has and

   continues to sell the prescription version of Zantac.



      56
           Leading antacid tablet brands in the United States in 2018, supra footnote 3.
      57
          Sales growth of leading brands of antacid tablets in the United States in 2018 (change to
   prior       sales     year),       STATISTA      (last     visited     Sept.      13,     2019),
   https://www.statista.com/statistics/194547/us-sales-growth-of-antacid-tablet-brands-in-2013/.
      58
        Business Briefs: Warner-Lambert Increases OTC Stake, American Health Line (Dec. 20,
   1995) (available through Lexis Advance).
      59
          Warner-Lambert/Glaxo: To End Joint Venture, American Health Line (Aug. 4, 1998)
   (available through Lexis Advance).
      60
         Boehringer Ingelheim Pharmaceuticals, Inc. Announces Agreement to Acquire Zantac®
   from Johnson & Johnson and the Pfizer Consumer Healthcare Business, BUSINESS WIRE (Oct. 12,
   2006).
      61
          See Digesting an acquisition: Patrick Hennig, Boehringer Ingelheim; Ingelheim
   Pharmaceuticals to acquire U.S. rights for Zantac product line; Interview, DRUG STORE NEWS
   (Mar. 5, 2007); Mike Pare, Chattem adds Zantac, Dulcolax to portfolio, CHATTANOOGA TIMES
   FREE PRESS (TENNESSEE) (Feb. 8, 2017).
      62
           Chattem adds Zantac, supra footnote 61.


                                                  – 20 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 21 of 44



             3.      Throughout the relevant period, and throughout each period of time each
                     Defendant marketed and sold Zantac, the scientific community continued to
                     raise concerns about NDMA formation from ranitidine.

             55.     As set forth above, even before ranitidine’s launch, and shortly after its launch,

   serious questions were raised about the safety of ranitidine. Specifically, questions were raised as

   to whether ranitidine ingestion can lead to the formation of highly carcinogenic NDMA within the

   human body. As time went on, the scientific evidence establishing that NDMA is formed from

   ranitidine, in the body, and in other conditions, continued to pile up.

             56.     For example, a 2011 scientific study found that, out of eight pharmaceuticals that

   were observed, “ranitidine showed the strongest potential to form N nitrosodimethylamine

   (NDMA)” when present in drinking water during chloramine disinfection. 63 The same study noted

   that “[r]anitidine gave a much higher yield of NDMA in the present study than reported in [prior]

   literature.”64 On information and belief, the Defendants were aware of this study. Another 2011

   scientific article that examined ranitidine in the water supply also found that the drug was “an

   important NDMA precursor.” 65 On information and belief, the Defendants were aware of this

   study.

             57.     A 2014 scientific article that examined the formation mechanisms of NDMA

   acknowledged the consensus about the dangers posed by ranitidine, observing that ranitidine and




      63
          Ruqiao Shen & Susan A. Andrews, Demonstration of 20 pharmaceuticals and personal care
   products (PPCPs) as nitrosamine precursors during chloramine disinfection, 45 WATER
   RESEARCH 944 (Oct. 13, 2010). “Chloramination is the process of adding chloramine to drinking
   water to disinfect it and kill germs. Chloramination is sometimes used as an alternative to
   chlorination.” Disinfection with Chloramine, CENTERS FOR DISEASE CONTROL AND PREVENTION
   (Jan. 20, 2015), https://www.cdc.gov/healthywater/drinking/public/chloramine-disinfection.html.
      64
            Id. at 948.
      65
         Julien Le Roux, et al., Chloramination of nitrogenous contaminants (pharmaceuticals and
   pesticides): NDMA and halogenated DBPs formation, 45 WATER RESEARCH 3164 (Mar. 26, 2011).


                                                   – 21 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 22 of 44



   two other pharmaceuticals had “recently caused much concern because they are potent NDMA

   precursors.”66 On information and belief, the Defendants were aware of this study.

            58.     A peer-reviewed study published in the scientific journal Carcinogenesis in 2016

   “confirmed the production of N-nitrosodimethylamine (NDMA), a potent carcinogen, by

   nitrosation of ranitidine under stomach-relevant pH conditions in vitro” and also showed that,

   during the 24 hours following ranitidine intake, the quantity of NDMA in urine excreted by the

   patient “increased 400 folds from 110 to 47 600 ng.”67 The article noted that these levels of NDMA

   “equaled or exceeded those observed previously in patients with schistosomiasis, a disease wherein

   N nitrosamines are implicated as the etiological agents for bladder cancer.” 68 The article also

   cautioned that these “estimates are conservative”: The actual exposure to NDMA is “likely much

   higher than that eliminated in urine” since NDMA has “a high metabolic conversion rate” so that

   only about 0.05% of NDMA in the body is excreted in urine. 69 The authors of the study concluded

   that “a more comprehensive risk assessment”—such as “[e]pidemiological studies evaluating

   cancer risk, particularly bladder cancer, attributable to the long term use of ranitidine”— was

   needed because of “the widespread use of ranitidine.” 70 The authors also noted that “alternative

   medications, such as proton pump inhibitors (PPIs), would less likely promote in vivo nitrosation




      66
        Yong Dong Liu, et al., Formation Mechanism of NDMA from Ranitidine, Trimethylamine,
   and Other Tertiary Amines during Chloramination: A Computational Study, 48 ENVTL. SCI. &
   TECHNOLOGY 8653 (June 26, 2014).
      67
         Teng Zeng & William A. Mitch, Oral intake of ranitidine increases urinary excretion of
   N-nitrosodimethylamine, 37(6) CARCINOGENESIS 625 (Mar. 18, 2016).
      68
           Id.
      69
           Id. at 632.
      70
           Id. at 632-633.


                                                 – 22 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 23 of 44



   because of the lack of amines in their structure.”71 On information and belief, the Defendants were

   aware of this study.

             59.     A 2018 scientific review “summariz[ing] major findings over the last decade related

   to N Nitrosodimethylamine (NDMA)” again pointed out that ranitidine had a high rate of NDMA

   formation “upon chloramination.” On information and belief, the Defendants were aware of this

   study.

             60.     Not only was there a significant amount of scientific literature that continued to pile

   up establishing NDMA formation from ranitidine, but studies were also published specifically

   linking Zantac to certain types of cancers in humans. For example, in 2004 an extensive

   epidemiology study was published specifically linking Zantac use to bladder cancer. 72 In that

   study, nearly 51,000 health professionals (such as dentists, veterinarians, pharmacists) were

   studied over nearly 15 years to assess the relationship between peptic ulcer disease and bladder

   cancer. As part of that study, the study participants’ use of H 2 blockers (which included both

   cimetidine and Zantac), were monitored. The study’s authors noted that for those participants who

   took either cimetidine or Zantac, “[w]e observed an increase in bladder cancer risk among men

   who reported taking either of these medications . . . .”73

             61.     Despite the undeniable scientific evidence linking ranitidine to the production of

   high levels of NDMA, or, the mounting evidence that Zantac itself is linked to cancer, Defendants

   did not disclose this link to consumers on Zantac’s label or through any other means. Since Zantac


      71
            Id.
      72
         Dominque S. Michaud, Pauline A. Mysliwiec, Walid Aldoori, Walter C. Willet, and Edward
   Giovannucci, Peptic Ulcer Disease and the Risk of Bladder Cancer in a Prospective Study of Male
   Health Professionals, CANCER EPIDEMIOLOGY, BIOMARKERS & PREVENTION, Vol. 13 250-254
   (Feb. 2004).
      73
            Id. at 252.


                                                     – 23 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 24 of 44



   has been commercially available, by prescription and over-the-counter, the FDA has never been

   presented with any disclosure by any Defendant, concerning the risk of NDMA formation from

   ranitidine. Surely, if it had, the FDA would never have approved the drug for use.

   B.         The Dangers of N-Nitrosodimethylamine (NDMA)

              62.    “NDMA is a semivolatile organic chemical that forms in both industrial and natural

   processes. It is a member of N-nitrosamines, a family of potent carcinogens.” 74

              63.    The dangers that NDMA poses to human health have long been recognized. A news

   article published in 1979 noted that “NDMA has caused cancer in nearly every laboratory animal

   tested so far.”75 NDMA is no longer produced or commercially used in the United States, except

   for research.76 In other words, it is only a poison.

              64.    Both the EPA and the International Agency for Research on Cancer (“IARC”) have

   classified NDMA as a probable human carcinogen. 77 And the World Health Organization has stated



        74
          Technical Fact Sheet – N-Nitroso-dimethylamine (NDMA), ENVIRONMENTAL PROTECTION
   AGENCY                                                                            (Jan. 2014),
   https://www.epa.gov/sites/production/files/2014-03/documents/ffrrofactsheet_contaminant_ndma
   _january2014_final.pdf.
        75
          Jane Brody, Bottoms Up: Alcohol in moderation can extend life, THE GLOBE AND MAIL
   (CANADA) (Oct. 11, 1979); see Rudy Platiel, Anger grows as officials unable to trace poison in
   reserve’s water, THE GLOBE AND MAIL (CANADA) (Jan. 6, 1990) (reporting that residents of Six
   Nations Indian Reserve “have been advised not to drink, cook or wash in the water because testing
   has found high levels of N-nitrosodimethylamine (NDMA), an industrial byproduct chemical that
   has been linked to cancer”); S.A. Kyrtopoulos, DNA adducts in humans after exposure to
   methylating agents, 405 MUTATION RESEARCH 135 (1998) (noting that “chronic exposure of rats
   to very low doses of NDMA gives rise predominantly to liver tumours, including tumours of the
   liver cells (hepatocellular carcinomas), bile ducts, blood vessels and Kupffer cells”).
        76
             Technical Fact Sheet, supra footnote 74.
        77
           Technical Fact Sheet, supra footnote 74; World Health Organization,
   N-Nitrosodimethylamine (NDMA), GUIDELINES FOR DRINKING-WATER QUALITY (3rd ed. 2008)
   [hereinafter                                WHO                                Guidelines],
   available at https://www.who.int/water_sanitation_health/dwq/chemicals/ndmasummary_2ndadd
   .pdf.


                                                    – 24 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 25 of 44



   that scientific testing indicates that “NDMA consumption is positively associated with either

   gastric or colorectal cancer” and “suggests that humans may be especially sensitive to the

   carcinogenicity of NDMA.”78

            65.    As early as 1980, consumer products containing unsafe levels of NDMA and other

   nitrosamines have been recalled by manufacturers, either voluntarily or at the direction of the

   FDA.79

            66.    Most recently, beginning in the summer of 2018, there have been recalls of several

   generic drugs used to treat high blood pressure and heart failure—valsartan, losartan, and

   irbesartan—because the medications “contain[ed] nitrosamine impurities that don’t meet the

   [FDA’s] safety standards,” 80 which provide that the intake of NDMA should be no more than

   96 ng.81 The highest level of NDMA detected by the FDA in any of the valsartan tablets was

   20.19 µg (or 20,190 ng) per tablet. 82 In the case of valsartan, the NDMA was an impurity caused

   by a manufacturing defect, and thus NDMA was present in only some valsartan products.

            67.    Zantac poses a greater safety risk than any of the recently recalled valsartan tablets.

   Applying the FDA’s GC/MS protocols for detecting NDMA—the same protocols used by the FDA




      78
           WHO Guidelines, supra footnote 77.
      79
         See, e.g., Karen De Witt, Carcinogen Fear Allayed, THE NEW YORK TIMES (July 2, 1980)
   (reporting recall of beer that contained higher level of nitrosamines than that permitted by FDA).
      80
         Recalls of Angiotensin II Receptor Blockers (ARBs) including Valsartan, Losartan and
   Irbesartan, FDA (May 23, 2019), https://www.fda.gov/drugs/drug-safety-and-availability/recalls-
   angiotensin-ii-receptor-blockers-arbs-including-valsartan-losartan-and-irbesartan.
      81
           FDA Updates and Press Announcements, supra footnote 13.
      82
            See Laboratory analysis of valsartan products, FDA (May 2, 2019),
   https://www.fda.gov/drugs/drug-safety-and-availability/laboratory-analysis-valsartan-products.


                                                   – 25 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 26 of 44



   to detect NDMA in valsartan83—the level of NDMA in Zantac is 2,511,469 ng per Zantac tablet—

   124 times more than the highest amount detected in the recalled valsartan. 84

            68.     Moreover, the high levels of NDMA that Zantac produces are not caused by a

   manufacturing defect but rather are inherent to the molecular structure of ranitidine, the active

   ingredient in Zantac: “The ranitidine molecule contains both a nitrite and a dimethylamine

   (‘DMA’) group which are well known to combine to form NDMA.” 85 Thus, ranitidine produces

   NDMA by “react[ing] with itself,” 86 which means that every dosage and form of ranitidine,

   including Zantac, exposes users to NDMA. 87

            69.     NDMA in and of itself is toxic. But, NDMA is not the final harmful metabolite

   produced from ranitidine. NDMA itself is further metabolized by the body into other harmful

   compounds. For example, it is well-established that NDMA is metabolized by the body into

   formaldehyde. Formaldehyde is a known carcinogen. 88 IARC classifies something as a known

   carcinogen when “there is sufficient evidence of carcinogenicity in humans.” 89 In addition to

   IARC’s designation of formaldehyde as a known carcinogen, the United States itself has

   designated formaldehyde as a known carcinogen. In 2014, The National Toxicology Program, a



      83
          Combined N-Nitrosodimethylamine (NDMA) and N-Nitrosodiethylamine (NDEA) Impurity
   Assay by GC/MS-Headspace, FOOD & DRUG ADMINISTRATION (Jan. 25, 2019),
   https://www.fda.gov/media/117843/download.
      84
         See Citizen Petition, supra footnote 7, at 5; Combined N-Nitrosodimethylamine, supra
   footnote 83.
      85
           Citizen Petition, supra footnote 7, at 19.
      86
           Citizen Petition, supra footnote 7, at 2.
      87
           Citizen Petition, supra footnote 7, at 1.
      88
            https://www.cancer.org/cancer/cancer-causes/formaldehyde.html (last visited Oct. 16,
   2019).
      89
          https://monographs.iarc.fr/wp-content/uploads/2019/07/Preamble-2019.pdf, at p. 35 (last
   visited Oct. 14, 2019).


                                                       – 26 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 27 of 44



   division of the U.S. Department of Health and Human Services, classified formaldehyde as a

   known human carcinogen. 90 Formaldehyde has been specifically linked to various types of

   cancers. In 2009, IARC stated that “there is sufficient evidence for a causal association of

   formaldehyde with leukemia.”91

           70.    At all times relevant to this complaint, there was never any debate about the toxicity

   and lethality of NDMA. However, at one time, long ago, much of the literature linking NDMA to

   cancers, were based on animal studies. And, such studies linked NDMA to carcinogenesis and

   other adverse health consequences. In one example referenced above, a news article published in

   1979 (four years prior to Zantac’s launch), noted that “NDMA has caused cancer in nearly every

   laboratory animal tested so far.”

           71.    However, more recently, there have been several important studies, including

   extensive epidemiological studies, which found that NDMA is a causal agent in various types of

   cancers. For example, one epidemiology study that just was published this year, followed over

   30,000 individuals for over 40 years, and who were exposed to NDMA. The study found strong

   linkages between NDMA exposure and cancer in humans. Thus, much like there was never any

   debate about how toxic NDMA is, there is now no debate as to its causal connection to cancer in

   humans.

           72.    Further, it is also true that nitrosamines like NDMA are found in certain foods in

   very low amounts. For example, in the FDA’s September 13, 2019 release first announcing that it

   detected NDMA in ranitidine it tested, it stated, “NDMA is a known environmental contaminant



      90
                                                    https://www.cancer.gov/about-cancer/causes-
   prevention/risk/substances/formaldehyde/formaldehyde-fact-sheet#r3 (last visited Oct. 14, 2019).
      91
         https://www.atsdr.cdc.gov/toxprofiles/formaldehyde_addendum.pdf, at p. 47 (last visited
   Oct. 14, 2019).


                                                 – 27 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 28 of 44



   and found in water and foods, including meats, dairy products, and vegetables.” 92 However, the

   levels of NDMA formed in the human body as a result of ranitidine ingestion far exceed the amount

   of NDMA that could ever be found in food making NDMA levels in food an inapt comparison to

   ranitidine.

            73.   For example, as set forth above, in 2016, Professors Mitch and Zeng found that in

   the 24-hour period following ingestion of a single 150 mg tablet of Zantac, an individual can

   excrete nearly 47,000 ng of NDMA. For comparison, the United States Department of Agriculture

   (“USDA”) has found that cooked cured bacon – commonly thought to be a food with a high level

   of nitrosomines – has, on average of 0.53 ng of NDMA per gram. 93

            74.   This means that for an individual to be exposed to the same level of NDMA that

   Mitch and Zeng measured (i.e., 47,000 ng) following ingestion of a single 150 mg ranitidine tablet,

   they would have to consume more than 178 pounds of bacon within 24 hours. Of course, such

   exposure through bacon consumption would be impossible – as other, more acute, health concerns

   would be experienced by an individual attempting to consume that quantity of food in such a short

   time.

            75.   The Mitch and Zeng study, however, as pointed out above, underestimated the level

   of NDMA exposure experienced by patients in the study — the authors state that only

   approximately 0.05% (i.e., one two thousandth) of NDMA is excreted through urine, with this

   being metabolized into other compounds. Thus, in reality, one would have to consume thousands

   of pounds of bacon to reach the same levels of NDMA found in a single Zantac tablet.



       92
            https://www.fda.gov/news-events/press-announcements/statement-alerting-patients-and-
   health-care-professionals-ndma-found-samples-ranitidine (last visited Oct. 15, 2019).
       93
               See        https://www.fsis.usda.gov/wps/wcm/connect/25a03ca6-cdce-4e56-bfca-
   b634cc7abbef/nitrosamine-risk-assessment.pdf?MOD=AJPERES at Table 2.


                                                 – 28 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 29 of 44



             76.    The NDMA levels associated with Zantac pose an extreme risk to cancer in humans.

   In the FDA’s press releases related to the various angiotensin receptor blocker recalls, the FDA

   modeled some cancer risks associated with the amount of NDMA found in the ARB medications.

   For example, the FDA stated, “FDA scientists estimate that if 8,000 people took the highest

   valsartan dose (320 mg) from the recalled batches daily for the full four years, there may be one

   additional case of cancer over the lifetimes of these 8,000 people.” 94 As stated above, the highest

   level of NDMA detected with respect to the ARB medicines was 20,190 ng. Given that NDMA

   levels in urine of those in the Mitch and Zeng Study who took Zantac was 47,000 ng, and that

   amount likely represents only 0.5% of the amount of NDMA formed in the body from a Zantac

   tablet, using the FDA’s calculations, the cancer risks of those who take Zantac are well below 1 in

   4000.

   C.        Defendants did not disclose to Plaintiffs, the FDA or anyone else that Zantac exposes
             users to high levels of the carcinogen NDMA, despite having actual or constructive
             knowledge of this fact.

             77.    During the time that Defendants manufactured and sold over-the-counter Zantac in

   the United States, the weight of scientific evidence showed that Zantac exposed users to unsafe

   levels of NDMA. At no time did any Defendant ever disclose this risk to consumers on the drug’s

   label, or through any other means, nor did Defendants report these risks to the FDA. Further, no

   Defendant presented to the FDA a proposed label disclosing the risks for NDMA formation from

   ranitidine, and therefore, the FDA never ruled upon any proposed label disclosing the NDMA risk.




        94
                   https://www.fda.gov/drugs/drug-safety-and-availability/fda-updates-and-press-
   announcements-angiotensin-ii-receptor-blocker-arb-recalls-valsartan-losartan (last visited Oct.
   16, 2019).


                                                 – 29 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 30 of 44



   D.         Most global health regulators, and manufacturers themselves, have recalled their
              Zantac and ranitidine products.

              78.   Since the filing of the Valisure’s Citizen Petition on September 13, 2019, virtually

   every health regulator throughout the world, with the exception of the U.S. FDA, has taken steps

   to remove Zantac and ranitidine from the marketplace. In addition, many manufacturers, including

   Glaxo and the Sanofi Defendants, have also recalled the drug.

              79.   At the request of Health Canada, the department of the Canadian government

   responsible for national public health, “companies marketing ranitidine products in Canada have

   stopped any further distribution until evidence is provided to demonstrate that they do not contain

   NDMA above acceptable levels.” 95 According to Canadian regulators, “[c]urrent evidence

   suggests that NDMA may be present in ranitidine, regardless of the manufacturer.” 96

              80.   Similarly, South Korea’s Ministry of Food and Drug Safety has stated that “[i]t

   suspects NDMA may have been unintentionally produced in the course of natural decomposition

   and synthesis reactions of the nitrite and dimethylamine chemicals in ranitidine or by

   dimethylamine accidentally being added during the manufacturing process.” 97




        95
         Information Update – Health Canada requests that companies stop distributing ranitidine
   drugs in Canada while it assesses NDMA; some products being recalled, CISION CANADA
   (Sept. 17, 2019), https://www.newswire.ca/news-releases/information-update-health-canada-
   requests-that-companies-stop-distributing-ranitidine-drugs-in-canada-while-it-assesses-ndma-
   some-products-being-recalled-821911993.html.
        96
             Id.
        97
          Korea bans sales of Zantac and other ranitidine drugs after carcinogen alert, Pulse
   (Sept. 26, 2019), https://m.pulsenews.co.kr/view.php?year=2019&no=769561.


                                                   – 30 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 31 of 44



            81.       Germany, Switzerland, and Austria all have initiated recalls of ranitidine-based

   drugs,98 and Finland has withdrawn drugs containing ranitidine from its pharmacies. 99 Singapore

   has suspended the sale and supply of several brands of ranitidine. 100 Qatar’s Ministry of Public

   Health “has withdrawn samples of ranitidine, including the one commercially known as Zantac,

   from public and private pharmacies” and has “recommend[ed] patients who use these drugs to

   review and consult their doctor, and those who use them without a prescription should use other

   alternatives.”101 In addition to these countries, the following countries have either issued recalls,

   medical alerts, announced an investigation, or companies voluntarily recalled their Zantac and/or

   generic ranitidine:

                     Australia
                     Bangladesh
                     Bahrain
                     Cyprus
                     Denmark
                     Egypt
                     France
                     Greece
                     Hong Kong
                     India
                     Ireland
                     Jamaica
                     Kenya

      98
          Tom Gallen, Ranitidine Recalls Begin In Europe As Regulators Take Action, PHARMA
   INTELLIGENCE                                 (Sept. 18,                              2019),
   https://hbw.pharmaintelligence.informa.com/RS149219/Ranitidine-Recalls-Begin-In-Europe-As-
   Regulators-Take-Action.
      99
          Pharmacies pull heartburn meds over contamination concerns, UUTISET (Sept. 19, 2019),
   https://yle.fi/uutiset/osasto/news/pharmacies_pull_heartburn_meds_over_contamination_concern
   s/10977530.
      100
           Singapore halts sales of some antacids over stomach cancer concerns, SOUTH CHINA
   MORNING         POST      (Sept. 16,     2019),     https://www.scmp.com/news/asia/southeast-
   asia/article/3027521/singapore-halts-sales-some-antacids-over-stomach-cancer.
      101
          Health ministry recalls Zantac as a precautionary measure, QATAR TRIBUNE (Sept. 16,
   2019), http://www.qatar-tribune.com/news-details/id/172460.


                                                   – 31 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 32 of 44



                     Kuwait
                     Italy
                     Japan
                     Libya
                     Lithuania
                     Morocco
                     New Zealand
                     Namibia
                     Norway
                     Oman
                     Palestine
                     Pakistan
                     Saudi Arabia
                     South Africa
                     Suriname
                     Taiwan
                     Trinidad and Tobago
                     UAE
                     UK
                     Vietnam102

            82.       Some companies that manufacture and distribute Zantac and generic ranitidine also

   have taken action to protect consumers. Most recently, on October 18, 2019, Zantac’s current

   manufacturer, Defendant Sanofi, issued a recall of its Zantac in the U.S. and Canada. 103 In its

   release announcing the recall, Sanofi stated that “Due to inconsistencies in preliminary test results

   of the active ingredient used in the U.S. and Canadian products, Sanofi has made the decision to

   conduct the voluntary recall in the U.S. and Canada as the investigation continues.” 104 On October

   9, 2019, Glaxo announced that it was pulling its Zantac product from the marketplace




      102
          https://www.valisure.com/blog/uncategorized/detection-of-ndma-in-raniditine/ (last visited
   Oct. 25, 2019).
      103
             https://www.usatoday.com/story/news/health/2019/10/18/sanofi-recalls-heartburn-drug-
   zantac-investigate-carcinogen/4021833002/ (last visited Oct. 18, 2019).
      104
            Id.


                                                    – 32 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 33 of 44



   worldwide.105 Sandoz, a unit of Novartis AG, has stopped its “worldwide distribution of generic

   versions” of Zantac.106 And Dr. Reddy’s Laboratories Limited has suspended its supply of generic

   Zantac (ranitidine) worldwide.107

             83.    Other large pharmacies in the U.S. have also pulled Zantac and generic equivalents

   from their shelves. On September 30, 2019, pharmacy giants CVS, Walgreens, and Rite-Aid

   announced they were pulling Zantac and generic ranitidine from their shelves. 108 Walmart also

   announced that it was pulling the drug from its shelves. 109

             84.    Reading this complaint, one might ask: How did this happen? Why was this drug,

   which has been taken by millions, allowed to be sold? The answer is that the United States drug

   regulatory system is largely, if not entirely, reliant on the drug manufacturers themselves to

   perform adequate testing and report adverse events.

             85.    Defendants concealed the Zantac-NDMA link from consumers in part by not

   reporting it to the FDA, which relies on drug manufacturers (or others, such as those who submit

   citizen petitions) to bring new information about an approved drug like Zantac to the agency’s

   attention.




       105
               https://www.fiercepharma.com/manufacturing/gsk-joins-other-drugmakers-recalling-
   zantac-products.
       106
           Anna Edney, Carcinogen Scare Sets Off Global Race to Contain Tainted Zantac,
   BLOOMBERG (Sept. 18, 2019), https://www.bloomberg.com/news/articles/2019-09-18/sandoz-
   halts-distribution-of-zantac-after-carcinogen-concerns.
       107
          Dr Reddy tumbles on buzz of halting worldwide supply of Ranitidine, BUSINESS STANDARD
   (Sept. 23, 2019), https://www.business-standard.com/article/news-cm/dr-reddy-tumbles-on-buzz-
   of-halting-worldwide-supply-of-ranitidine-119092300347_1.html.
       108
            https://www.washingtonpost.com/health/2019/09/30/drugstores-are-pulling-zantac-like-
   heartburn-drugs-off-shelves-over-potential-cancer-risk/.
       109
             https://www.cnn.com/2019/09/30/health/cvs-zantac-pulled-cancer-trnd/index.html.


                                                  – 33 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 34 of 44



              86.     Manufacturers of an approved drug are required by regulation to submit an annual

   report to the FDA containing, among other things, new information regarding the drug’s safety:

                      The report is required to contain . . . [a] brief summary of significant
                      new information from the previous year that might affect the safety,
                      effectiveness, or labeling of the drug product. The report is also
                      required to contain a brief description of actions the applicant has
                      taken or intends to take as a result of this new information, for
                      example, submit a labeling supplement, add a warning to the
                      labeling, or initiate a new study.110

              87.     The manufacturer’s annual report also must contain “[c]opies of unpublished

   reports and summaries of published reports of new toxicological findings in animal studies and in

   vitro studies (e.g., mutagenicity) conducted by, or otherwise obtained by, the [manufacturer]

   concerning the ingredients in the drug product.” 111

              88.     Defendants simply ignored these regulations and, disregarding the scientific

   evidence available to them, did not report to the FDA significant new information affecting the

   safety or labeling of Zantac. Further, the FDA simply doesn’t have the resources to police and

   enforce this provision.

              89.     Defendants never provided the relevant studies to the FDA, nor did they present to

   the FDA with a proposed disclosure noting the link between ranitidine and NDMA.

        V.       TOLLING OF THE STATUTE OF LIMITATIONS AND ESTOPPEL

   A.         Discovery-Rule Tolling

              90.     Within the period of any applicable statutes of limitation, Plaintiffs could not have

   discovered through the exercise of reasonable diligence that high levels of the carcinogen NDMA

   was produced by Zantac ingestion.



        110
              21 C.F.R. § 314.81(b)(2).
        111
              21 C.F.R. § 314.81(b)(2)(v).


                                                      – 34 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 35 of 44



              91.     Plaintiffs did not discover, and did not know of, facts that would have caused a

   reasonable person to suspect that their injuries were caused by Defendants’ concealment of the fact

   that high levels of the carcinogen NDMA were produced by Zantac. The information linking

   Zantac to NDMA was contained exclusively in articles that were published in scientific journals.

   Plaintiffs did not have access to these scientific articles because they were behind a paywall. And

   even had the articles been more widely available, the significance of these highly technical articles

   would not have been apparent to Plaintiffs.

              92.     Plaintiffs could not have reasonably discovered the true extent of Defendants’

   deception about Zantac’s safety until Valisure filed its Citizen Petition disclosing the extremely

   high levels of NDMA produced by Zantac.

              93.     For these reasons, all applicable statutes of limitation have been tolled by operation

   of the discovery rule.

   B.         Fraudulent-Concealment Tolling

              94.     All applicable statutes of limitation have also been tolled by Defendants’ fraudulent

   concealment throughout the period relevant to this action of Zantac’s producing high levels of the

   carcinogen NDMA.

              95.     Instead of disclosing to consumers the link between Zantac and the carcinogen

   NDMA, Defendants continued to manufacture and sell Zantac without disclosing this information

   on the drug’s label or elsewhere. Further, Defendants misled the public into believing Zantac was

   safe by repeatedly touting the safety of Zantac. Indeed, until the day it issued its recall, Defendant

   Sanofi still claimed that “longstanding science supports the safety of Zantac.” 112




        112
              https://www.zantacotc.com/ (last visited Oct. 16, 2019).


                                                     – 35 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 36 of 44



   C.      Estoppel

           96.     Defendants were under a continuous duty to disclose to Plaintiffs the risk of NDMA

   exposure associated with Zantac.

           97.     Defendants knowingly, affirmatively, and actively concealed or recklessly

   disregarded the true risks of NDMA exposure associated with Zantac and never updated the drug’s

   label to disclose this risk.

           98.     Based on the foregoing, Defendants are estopped from relying on any statutes of

   limitations in defense of this action.

   D.      Continuing Tort

           99.     The continuing tort doctrine applies when there is a repeated or continuous injury

   and the tort is not completed until the last injury is inflicted or the wrongdoing ceases. In cases of

   continuing torts, the statutes of limitations do not begin to run until the date of the last tortious act.

           100.    The Plaintiffs used Zantac over extended periods. Each time a Plaintiff ingested

   Zantac, it constituted a continuing tort.

           101.    The time period associated with the Plaintiffs’ statute of limitations did not begin

   to run until, at the earliest, the Plaintiffs’ last use of Zantac.

                                   VI.      CLAIMS FOR RELIEF

                                                   COUNT I

                             PRODUCTS LIABILITY – DESIGN DEFECT

           102.    The Plaintiff realleges and incorporates the allegations made above as if fully set

   forth below.

           103.    The Defendants manufactured, marketed, and sold Zantac during the periods set

   forth above.




                                                     – 36 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 37 of 44



          104.    Zantac is unreasonably dangerous and unsafe for its intended purpose because,

   when ingested, it forms extremely high levels of NDMA and other harmful metabolites in the body.

   NDMA is a human carcinogen associated with various types of cancers. Indeed, the chemical

   structure of ranitidine itself is inherently unstable, and contains the two chemical precursors to the

   formation of NDMA: a nitrite group and a dimethylamine (DMA) group.

          105.    The risks of NDMA formation in the human body from Zantac ingestion, and the

   concomitant risk of cancers associated with NDMA, were actually known to and foreseeable to all

   Defendants at all times during the period which they manufactured and sold Zantac. Even before

   Zantac was commercially launched in 1983 in the United States, as further described above, the

   scientific community expressed concern about the propensity of ranitidine to form NDMA in the

   body when ingested. Further, from the time of Zantac’s launch until the present day, various

   scientific literature, as further described in this complaint, expressed concerns about NDMA

   formation from ranitidine. Plaintiff was unaware of this scientific literature, but Defendants were

   aware of it.

          106.    At the time Zantac left the Defendants’ control, there was a practical and technically

   feasible alternative design that would have prevented the harm without substantially impairing the

   reasonably anticipated or intended function of Zantac.

          107.    Zantac’s design defect existed at the time Zantac left the Defendants’ possession.

          108.    Zantac is not as safe as current technology could make it, nor is it as safe as then-

   current technology could make it. Indeed, there are several other classes of drugs that treat the

   same condition, such as proton-pump inhibitors, which don’t metabolize into NDMA when

   ingested.




                                                  – 37 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 38 of 44



          109.    The Defendants knowingly designed Zantac with the design defect that causes

   Zantac to form NDMA in the body when ingested, to maximize profits.

          110.    Zantac is not unavoidably unsafe and the harm was not caused by an unavoidably

   unsafe aspect of Zantac.

          111.    Zantac was approved by the FDA in 1983 pursuant to New Drug Application

   0180703. Following the filing of NDA 0180703, there were numerous other NDAs filed by the

   Defendants, including, but not limited to, NDA Nos. 019090 (Glaxo Zantac injection), 019675

   (Glaxo Zantac syrup), 020095 (Glaxo Zantac 150 capsule), 020251 (Glaxo Zantac effervescent

   150), 021698 (Sanofi Zantac 150), 0200095 (Glaxo Zantac 300 tablet), 020520 (Sanofi Zantac 75

   tablet), and 020745 (Sanofi Zantac 75 effervescent). In connection with each of these NDAs, the

   relevant Defendant that filed such NDA could have submitted an alternative or different

   formulation for Zantac, one in which Zantac wouldn’t metabolize into NDMA and other harmful

   metabolites. But, no Defendant did so, instead, continuing to utilize the defective design of

   ranitidine, which caused the formation of NDMA and other harmful metabolites in the body upon

   ingestion.

          112.    Plaintiff ingested Zantac for an approved purpose and experienced cancers as a

   result of their Zantac use.

          113.    Had Plaintiff known of the defect in Zantac, she would not have taken Zantac.

   Instead, she would have taken a safer alternative to Zantac that wouldn’t expose her to harmful

   levels of NDMA and other dangerous metabolites.

          114.    Plaintiff’s cancer injuries were directly and proximately caused by Zantac while

   Plaintiff used Zantac in a reasonably foreseeable manner which recovery is sought.

                                             COUNT II

                           PRODUCT LIABILITY – FAILURE TO WARN


                                                – 38 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 39 of 44




            115.   The Plaintiff realleges and incorporates the allegations made above as if fully set

   forth below.

            116.   The Defendants manufactured, marketed, and sold Zantac during the periods set

   forth above.

            117.   Zantac is not reasonably fit, suitable or safe for its intended purpose because the

   Defendants designed Zantac in a defective manner and failed to give adequate warnings or

   instructions at the time Zantac left the Defendants’ control and after that.

            118.   The Defendants failed to provide any warnings of the dangers regarding the fact

   that NDMA and other harmful metabolites form in the body following ingestion of Zantac.

            119.   Plaintiff ingested Zantac for an approved purpose and experienced cancers as a

   result of their Zantac use.

            120.   Had Plaintiff known of the defect in Zantac, she would not have taken Zantac.

   Instead, she would have taken a safer alternative to Zantac that wouldn’t expose her to harmful

   levels of NDMA and other dangerous metabolites.

            121.   Plaintiff’s cancer injuries were directly and proximately caused by Zantac while

   Plaintiff used Zantac in a reasonably foreseeable manner which recovery is sought.

                                               COUNT III

                                               BATTERY

            122.   Plaintiff realleges and incorporates the allegations made above as if fully set forth

   below.

            123.   Since Glaxo invented ranitidine, and as fully set forth above, each Defendant knew

   that when ingested, Zantac metabolizes and forms high levels of NDMA in the body. During the




                                                  – 39 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 40 of 44



   period of time each Defendant sold Zantac, it knew Zantac formed excessive levels of NDMA in

   the body.

           124.   Decades before Zantac was first commercially sold in the United States in 1983,

   Glaxo knew that NDMA was carcinogenic. Each Defendant also knew at the time they sold Zantac

   that NDMA was a potent carcinogen.

           125.   At the time each Defendant manufactured and sold Zantac, it manufactured and

   sold Zantac for the express purpose of being used by unwitting consumers, who didn’t know that

   when ingested, Zantac formed excessive levels of NDMA in the body. Therefore, at all relevant

   times, the Defendants knew that was certain or substantially certain that the Plaintiff would be

   subjected to excessive levels of NDMA upon ingestion of Zantac, which they manufactured and

   sold.

           126.   Plaintiff ingested Zantac, and, as a result, was exposed to excessive amounts of a

   potent carcinogen — NDMA. The Plaintiff’s exposure to NDMA was caused directly by

   Defendants.

           127.   No reasonable person would want to be subjected to excessive levels of a potent

   carcinogen, and thus, the Plaintiffs’ exposure to NDMA constituted an offensive contact caused by

   Defendants.

           128.   Although Plaintiff voluntarily ingested Zantac, at no time did Plaintiff know that

   Zantac ingestion resulted in the formation of excessive levels of NDMA in the body. If Plaintiff

   had known this, she would not have taken Zantac. Therefore, Plaintiff never consented, implicitly

   or explicitly, to ingesting a substance that would cause large amounts of NDMA to be formed in

   her body.




                                                – 40 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 41 of 44



            129.   The Defendants’ battery upon the Plaintiff proximately caused her injuries and

   damages for which recovery is sought.

                                               COUNT IV

                                        FRAUD BY OMISSION

            130.   Plaintiff realleges and incorporates the allegations made above as if fully set forth

   below.

            131.   At all times, the Defendants had a duty to exercise ordinary care in the design,

   manufacture, marketing, and sale of its pharmaceutical products, including Zantac.

            132.   The Defendants have a duty to refrain from selling unreasonably dangerous

   products, including the duty to ensure that their pharmaceutical products do not cause patients to

   suffer from foreseeable risks of harm.

            133.   The Defendants had a duty to monitor the adverse effects associated with

   pharmaceutical products, including Zantac.

            134.   The Defendants have a duty to exercise reasonable care when they undertake

   affirmative acts for the protection of others.

            135.   The Defendants owe these duties to Plaintiff because it was foreseeable to

   Defendants that patients like Plaintiff would ingest and consequently be endangered by Zantac.

            136.   The Defendants also owed a duty to speak because they were in possession of

   information about Zantac that was not readily available to Plaintiff and Plaintiff’s physicians, made

   misrepresentations about the safety of Zantac to Plaintiff and Plaintiff’s physicians while

   suppressing material facts, and actively concealed material information about Zantac from Plaintiff

   and Plaintiff’s physicians, including that when ingested, Zantac formed high levels of NDMA and

   other dangerous and carcinogenic metabolites in the human body.




                                                    – 41 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 42 of 44



             137.   The Defendants knew that this information was not readily available to Plaintiff

   and her doctors, and Plaintiff and her doctors did not have an equal opportunity to discover the

   truth. Plaintiff and her doctors had no practicable way of discovering the true state and timing of

   the Defendants’ knowledge.

             138.   The Defendants intentionally omitted from their prescriber and patient labeling any

   type of warning alerting patients and their physicians that when ingested, Zantac forms high levels

   of NDMA and other harmful metabolites in the body. And, given that Defendants advertised and

   promoted Zantac as being safe, the Defendants had a duty to speak and reveal the fact that they

   knew when ingested, Zantac formed NDMA and other harmful metabolites in the body.

             139.   Plaintiff and her doctors justifiably relied on the Defendants’ product labeling and

   other representations.

             140.   Had the Defendants not omitted this information about the safe use of their drugs

   from the prescriber and patient labeling, doctors would not have prescribed (or recommended),

   and patients would not have insisted upon or taken Zantac. But for the Defendants’ omissions,

   Plaintiffs would not have consumed Zantac.

             141.   If Plaintiff had been properly warned about the dangers of Zantac use, she would

   not have taken Zantac, and would not have developed her injuries, or been at risk for developing

   cancer from Zantac usage.

             142.   Plaintiff and her doctors justifiably relied on the Defendants’ omissions regarding

   Zantac.

             143.   Had the Defendants disclosed that they were aware of, but intentionally withheld,

   that Zantac forms NDMA and other harmful metabolites in the body once ingested, Plaintiff would

   not have ingested Zantac.




                                                   – 42 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 43 of 44



           144.    Plaintiff was injured as a direct and proximate result of Defendants’ material

   omissions.

                                VII.      PRAYER FOR RELIEF

           WHEREFORE, Plaintiff requests that the Court enter an order or judgment against

   Defendants, including the following:

           A.      Actual or compensatory damages in such amount to be determined at trial and as
                   provided by applicable law;

           B.      Exemplary and punitive damages sufficient to punish and deter the Defendants
                   and others from future wrongful practices;

           C.      Costs, including reasonable attorneys’ fees, court costs, and other litigation
                   expenses; and

           D.      Such other and further relief as the Court deems just and proper.

                                    VIII.       JURY DEMAND

           Plaintiff hereby demands a trial by jury, pursuant to Rule 38(b) of the Federal Rules of

   Civil Procedure, of all issues so triable.

   Dated: January 28, 2020                               Respectfully submitted,

                                                         PODHURST ORSECK, P.A.
                                                         SunTrust International Center
                                                         One SE Third Avenue, Suite 2300
                                                         Miami, Florida 33131
                                                         Telephone: (305) 358-2800
                                                         Fax: (305) 358-2382

                                                         By: /s/ Ricardo M. Martinez-Cid______
                                                         RICARDO M. MARTÍNEZ-CID
                                                         Florida Bar No. 383988
                                                         Email: RMCTeam@podhurst.com
                                                         LEA P. BUCCIERO
                                                         Florida Bar No. 84763
                                                         Email: RMCTeam@podhurst.com


                                                         -and-




                                                  – 43 –
Case 9:20-cv-80132-DMM Document 1 Entered on FLSD Docket 01/28/2020 Page 44 of 44



                                           Robert C. Hilliard (pro hac vice
                                           forthcoming)
                                           Kimberly Beck (pro hac vice forthcoming)
                                           HILLIARD MARTINEZ GONZALES L.L.P.
                                           719 S. Shoreline Blvd.
                                           Corpus Christi, TX 78401
                                           Telephone: (361) 882-1612
                                           bobh@hmglawfirm.com
                                           kbeck@hmglawfirm.com

                                           -and-

                                           Steve W. Berman (pro hac vice
                                           forthcoming)
                                           HAGENS BERMAN SOBOL SHAPIRO LLP
                                           1301 Second Ave., Suite 2000
                                           Seattle, WA 98101
                                           Telephone: (206) 623-7292
                                           steve@hbsslaw.com

                                           -and-

                                           Jason A. Zweig (pro hac vice forthcoming)
                                           Zoran Tasić (pro hac vice forthcoming)
                                           HAGENS BERMAN SOBOL SHAPIRO LLP
                                           455 N. Cityfront Plaza Dr., Suite 2410
                                           Chicago, IL 60611
                                           Telephone: (708) 628-4949
                                           jasonz@hbsslaw.com
                                           zorant@hbsslaw.com
                                           Attorneys for Plaintiff




                                      – 44 –
